Citation Nr: 0507802	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  93-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945.  His military occupational specialty was as a flight 
engineer, and he was a member of a bombardment squadron.  His 
awards and decorations include the Air Medal and the Asiatic 
Pacific Theater Campaign Ribbon.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 1989 rating action that denied service 
connection for residuals of a cervical spine injury.  That 
denial was confirmed and continued by rating action of 
October 1991.  A Notice of Disagreement (NOD) was received in 
November 1991.  The RO confirmed and continued the denial of 
service connection by rating action subsequently in November 
1991, and a Statement of the Case (SOC) was issued later that 
month.  A Substantive Appeal was received in December 1991.  
In March 1992, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  By decision of June 1992, the hearing officer 
continued the denial of service connection, and a 
Supplemental SOC (SSOC) was issued in July 1992.  Rating 
action of December 1992 continued the denial of service 
connection, and a SSOC was issued later that month.

By decision of February 1995, the Board denied service 
connection for residuals of a cervical spine injury.  The 
veteran appealed to the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999) (Court).  By January 1997 
Memorandum Decision, the Court vacated the Board's February 
1995 decision and remanded the case to the Board for 
additional action.  

In September 1997, the Board remanded the case to the RO for 
further development, to include adjudication of the claims 
for service connection for a hairline fracture of the skull, 
hypertension, and dizziness/loss of balance.  By rating 
action of May 1998, the RO denied service connection for 
residuals of a cervical spine injury, a hairline fracture of 
the skull, hypertension, and dizziness/loss of balance, and a 
SSOC reflecting the continued denial of service connection 
for residuals of a cervical spine injury was issued later 
that month.  In July 1998, the RO received the veteran's 
written response to the May 1998 rating action.  

In October 1998, the Board again remanded this case to the 
RO, liberally construing the veteran's above-mentioned July 
1998 written response as a NOD with the denials of service 
connection for a hairline skull fracture, for hypertension, 
and for dizziness/loss of balance; instructing the RO to 
issue the veteran and his representative a SOC on those 
issues; and advising the veteran and his representative of 
the requirement to file a timely Substantive Appeal on those 
issues if they wished to obtain appellate review.  While, in 
November1998, a SOC was sent to the veteran and his 
representative addressing the aforementioned issues, the 
veteran failed to perfect his appeal on the denial of those 
issues by filing a Substantive Appeal.   

SSOCs were issued in March 1999 and June 2000, reflecting the 
RO's continued denials of service connection for residuals of 
a cervical spine injury.  By decision of October 2000, the 
Board denied service connection for residuals of a cervical 
spine injury.  By decision of July 2001, the Board vacated 
its October 2000 decision, pursuant to 38 C.F.R. 
§ 20.904(a)(1) (2000); also in July 2001, the Board entered a 
new, separate decision denying service connection for 
residuals of a cervical spine injury that same date.  

In September 2002, the appellant and counsel for the VA 
Secretary filed a Joint Motion with the Court to vacate the 
July 2001 Board decision and remand the claim to the Board.  
By Order subsequently in September 2002, the Court granted 
the Joint Motion, vacating the Board decision and remanding 
that issue to the Board for further proceedings consistent 
with the Joint Motion.

In December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran and his representative 
were notified of that development by letter of March 2003.  
However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Hence, in July 2003, the Board 
remanded the matter to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in August 2004, reflecting the RO's continued denial of 
service connection for residuals of a cervical spine injury.

In February 2005, the undersigned Veterans Law Judge granted 
the veteran's representative's January 2005 motion to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While service records and satisfactory lay evidence 
indicate that the veteran suffered a head injury during an 
in-service airplane crash landing in 1945, his assertions 
that he suffered a cervical spine injury during service, and 
that he has since suffered symptoms associated with such 
injury, are not established by objective or satisfactory lay 
evidence.  

3.  Cervical spondylosis was first manifested many years 
following separation from service, and the weight of the 
competent medical evidence establishes that there is no nexus 
between any current cervical spine disability or post-
surgical residuals thereof and any incident of the veteran's 
service, to include any head injury sustained therein.  




CONCLUSION OF LAW

The criteria for service connection for residuals of a 
cervical spine injury are not met.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the June 1988 RO letter, the January 1989 rating 
action, the April and June 1991 RO letters, the October and 
November 1991 rating actions, the November 1991 SOC, the 
April 1992 RO letter, the June 1992 hearing officer's 
decision, the July 1992 SSOC, the September 1992 RO letter, 
the December 1992 rating action and SSOC, the March 1993, 
January 1996, October 1997, and January 1998 RO letters, the 
May 1998 rating action and SSOC, the November 1998 and 
February 1999 RO letters, the March 1999 SSOC, the July and 
August 1999 RO letters, the June 2000 SSOC, the July and 
August 2000, December 2003, and April 2004 RO letters, the 
August 2004 SSOC, and the December 2004 RO letter, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the SOC, SSOCs, and the December 2003 and April 
2004 RO letters informed the veteran of what the evidence had 
to show to establish entitlement to the benefit he sought; 
what information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2003 and 2004 RO letters specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The April 2004 RO letter specifically 
notified the veteran to furnish any evidence in his 
possession that was pertinent to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the 1989 and 1991 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  

As indicated above, the numerous rating actions and RO 
letters, the SOC, and the SSOCs issued between 1989 and 2004, 
have repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development, the 
Board's January 1997, October 1998, and July 2003 Remands, 
and the Court's January 1997 decision and September 2002 
Order, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim in August 2004 on the basis 
of all the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remands and Court decision and Order, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining extensive military, VA, and 
private medical and examination records from the time of the 
veteran's military service to 2004.  The veteran and his 
representative have also provided many pertinent medical 
records in connection with this appeal.  As noted above, the 
veteran testified during a RO hearing in March 1992.  In 
November 2002 and again in April 2004, the veteran stated 
that he had no additional evidence or information to submit 
in connection with his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

The service medical records show that in June 1945 the 
veteran was transferred from the 204th General Hospital on 
Guam to the Oahu, Hawaii General Hospital upon the 
recommendation of the flight surgeon.  He was treated for 
defective hearing, perceptive in nature, due to exposure to 
loud noises during his service in Army Air Force, and for 
right tinnitus aurium secondary to his defective hearing.  
The flight surgeon stated that he had observed the veteran 
since August 1944.  His comments were limited to the 
veteran's loss of hearing, and he recommended that the 
veteran be relieved from duties involving flying, and 
favorably considered his discharge from service due to his 
hearing loss.  A November 1945 separation examination report 
indicated that the veteran was hospitalized for 1 month for 
unspecified reasons; no musculoskeletal defects were noted on 
current examination.  The service medical records are 
completely negative for findings or diagnoses of any cervical 
spine injury.

An August 1945 military report shows that on April 13, 1945, 
a B-29 aircraft piloted by Airplane Commander William S. 
Underwood, 1st. Lt., Air Corps, 93rd Bombardment Squadron, 
sustained major battle damage while making an emergency 
landing on Iwo Jima.  The report does not mention that the 
crew sustained any injuries.

On application for VA disability benefits in November 1945, 
the veteran claimed that he was hospitalized for tinnitus for 
a month in July 1945 at the 204th General Hospital on Guam.  
He also reported that he had been hospitalized for influenza 
for five weeks in April 1941.  He did not report any 
treatment for injuries to his head or cervical spine.

Post-service VA examination reports dated in June 1946, 
November 1948, December 1949, April 1957, and July 1959 are 
completely negative for complaints or findings referable to 
any injury of the cervical spine or residuals thereof.  

In his April 1988 claim for service connection for residuals 
of a cervical spine injury of the cervical spine, the veteran 
reported that he had been flying in a B-29 airplane that was 
attacked and forced to land during the battle of Iwo Jima 
after several engines were knocked out of service.  He 
related that, as the plane landed, it hit a truck on the 
landing strip, and he was struck on the head by a large 
coffee/
water jug that supplied the 11-man flight crew with 
sufficient drink for 16-hour missions.  He stated that he 
began to experience left leg numbness in 1967, followed by 
the diagnosis of a ruptured disc in the neck that eventually 
required surgery.  

In support of his claim, the veteran submitted copies of 
private medical records dated from May 1967 to April 1969.  
The records include a summary of hospitalization, an 
operative report, a pathology report, outpatient treatment 
notes, and X-ray reports. In a May 1967 hospital note, it was 
reported that the veteran was seen for complaints of numbness 
in the fingers and arms, coldness in the left arm and leg, 
and hypersensitivity to pain in the right thigh.  The veteran 
claimed the onset of the described symptoms in September 1965 
after hanging a bird feeder.  A July 1967 report noted the 
veteran's report that his symptoms began after throwing a 
rock.  Another July 1967 report noted that the veteran began 
to experience the described symptoms after he turned his neck 
while throwing a barrel of sugar.  It was also reported that 
in November 1966 the veteran had sustained a whiplash injury 
in an automobile accident.  Subsequently in July 1967, the 
veteran underwent disc removal at the C5- 6 level with 
anterior fusion for diagnosed cervical spondylosis and a 
ruptured disc with spinal cord compression at C5-6.  An April 
1969 neurological examination report noted the aforementioned 
surgery.  The veteran stated that he had experienced 
considerable improvement since his operation, and that his 
neck felt normal.

On December 1988 VA examination, the veteran gave a history 
of an in-service airplane crash in 1945 wherein a flying 
object struck his head.  He stated that he began to 
experience hearing loss and tinnitus following this accident, 
and that he subsequently began to notice lower extremity 
weakness and disability that was reportedly diagnosed as 
secondary to cervical disc destruction.  He reported 1967 
surgery for a cervical disc joint that fused two of the 
cervical discs.  Following examination, the impressions 
included residual of trauma as described, residuals of 
cervical disc surgery as described, and a neurological 
deficit involving the right lower extremity, possibly due to 
cerebral insult.  The examiner noted that it was difficult to 
correlate the finding in the right lower extremity with any 
injury to the cervical disc as described.

At the March 1992 RO hearing, the veteran testified that he 
was aboard a B-29 airplane in service when it was attacked, 
caught on fire, and forced to land on Iwo Jima.  He stated 
that he was thrown against the side of the aircraft and 
struck on the head by a large coffee jug.  He reported that 
he had hearing problems after the accident, and did not feel 
comfortable participating in strenuous physical activities.  
He stated that neurological symptoms came on very slowly, and 
that he saw doctors in the 1950's for his complaints.  He 
also reported that in 1966 he was involved in a minor 
automobile accident that did not produce any new symptoms 
referable to his neck.  

In support of his claim, the veteran has submitted statements 
from service comrades.  In a statement received in October 
1991, E. Lucas reported that the veteran was struck on the 
head by a Thermos jug.  In an October 1992 statement,  C. 
Kekko indicated that during the airplane crash, a piece of 
equipment hit the veteran on the head, knocking him out.  In 
an October 1992 statement, R. Dimock reported that the B-29 
airplane crew was severely tossed about during the landing, 
and that the veteran did not rejoin the crew, as he had been 
injured.  In an October 1992 statement, R. Lindholm reported 
that the veteran was unconscious for a period of time after 
the airplane crash landing on Iwo Jima because he had been 
struck on the back of the head by some object.  In a 
September 1992 statement, G. Lewis gave essentially the same 
account.  W. S. Underwood submitted an October 1992 statement 
wherein he reported the events leading up to and following 
the airplane crash in April 1945, but did not relate any 
specific injury to the veteran.  In an October 1992 
statement, F. Wolfe, Jr. reported that the veteran was struck 
on the head by a bottle in the airplane crash, was 
hospitalized, and did not return to the crew.  In September 
1992 statements, G. Cardine reported that he flew with the 
veteran in service, but was in a different part of the 
airplane when it crashed, and thus had no personal knowledge 
of what happened to the veteran; A. Tarsi reported that a 
Thermos bottle struck the veteran on the head, knocking him 
unconscious.  

In a March 1992 statement, R. Ober, M.D., related that he had 
been the veteran's physician from 1955 to 1967, and that he 
had treated the veteran for complaints of coldness in his 
left leg during that time period.  He indicated that the 
veteran's complaints were associated with a circulatory 
problem, possibly Raynaud's disease.  He also noted the 
veteran's history of having been injured in an airplane crash 
in April 1945.  Dr. Ober stated that his comments were 
offered from his memory, as all his medical records had been 
dispensed, disposed of, or destroyed.

A December 1988 private bone scan revealed increased activity 
in the right parietal region of the veteran's skull and 
cervical spine that was compatible with pervious trauma.  
Another private bone scan in December 1993 revealed more 
pronounced increased activity within the lower cervical spine 
than in 1988.  It was felt that the change might be secondary 
to degenerative disease, but a fracture or neoplastic 
involvement could not be excluded.  

In January 1994, W. Daugherty, M.D., stated that the 
veteran's condition was quite characteristic of a very 
chronic cervical myelopathy that was probably related to 
degenerative joint disease and disc disease.  He further 
related that the veteran's history dated back at least 
twenty-five years.  Magnetic resonance imaging (MRI) of the 
cervical spine was suggested.  A January 1994 MRI revealed 
moderate to severe central spinal stenosis at the C4-5 level 
secondary to a posterior osteophytic ridge at the bulge of 
the annulus fibrosus, and moderate bilateral foraminal 
stenosis at that level secondary to uncovertebral 
osteophytes; moderate bilateral foraminal stenosis at the C5-
6 and C6-7 levels; and a status post anterior cervical fusion 
of   C-5 and C-6.  

In February 1994, neurologist A. Day, M.D., noted that MRI 
showed a fused C5-6 space, a significant cervical stenosis at 
C4-5 secondary to spondylosis, and a mild disc bulge at C6-7.  
He recommended that the veteran undergo an anterior cervical 
diskectomy and fusion, which was performed in March 1994.  

In April 1997, Dr. Daugherty related that the veteran had 
discussed his pending disability determination relative to an 
airplane accident that occurred during World War II in 1945-
specifically, whether the airplane accident could have been 
causally related to his subsequent cervical spondylosis 
requiring initial disc surgery in 1967.  The veteran gave a 
history of the 1945 airplane crash wherein he allegedly 
sustained injuries; stated that he was relatively free of 
symptoms until sometime in the late 1950's, when he 
experienced a cold sensation in his left foot and, a few 
years later, some numbness over the anterior surface of the 
thigh; and stated that he had been evaluated in 1967 for his 
complaints and found to have significant cervical spondylosis 
with a C5-6 disc protrusion, which was surgically treated.  
The veteran also reported a minor motor vehicle accident in 
1967, well after the onset of his pre-operative symptoms, 
wherein he received a very minor scrape, and did not perceive 
any neck pain or have any distinct known neck injury per se.  
Based on the medical history as related by the veteran, Dr. 
Daugherty opined that it was possible that the airplane crash 
with the initial shock-like sensations into both arms did 
represent a significant neck injury.  He further noted that 
it was quite clear from the veteran's medical record and his 
history that he had symptoms years prior to the minor motor 
vehicle accident in 1967; therefore, he opined that that 
accident could not have caused his lower extremity symptoms.  
Dr. Daugherty concluded that, in an analysis of the 
situation, he was very significantly limited because of the 
long historical timeline and lack of precise medical records 
from the 1945 incident, and that he was not able to review 
the 1967 myelogram report, which he did not have in his 
possession.  Under the circumstances, the physician opined 
that the causality of the veteran's cervical spondylosis 
demonstrated in 1967 was indeterminate, and that he could 
not, to a reasonable degree of medical probability, state 
that the cervical spondylosis was directly causally related 
to the 1945 airplane crash, although this was a possibility.  

On February 1998 VA examination, which included a detailed 
and lengthy medical history, and current findings pertaining 
to the veteran's cervical spine, the examiner found that the 
veteran had a normal neurological examination without a focal 
deficit.  There was no clinical evidence of myelopathy or 
radiculopathy.  The doctor commented that the veteran may 
have had cervical spondylosis, but that it had been corrected 
surgically.  In an April addendum to the February 1998 VA 
examination report, the examining physician opined that, 
after a review of the veteran's history, the claims file, the 
report of his own neurological examination of the veteran, 
and research of medical literature, it was extremely unlikely 
that the veteran's cervical spondylosis was related to the 
head injury he sustained in an airplane crash during World 
War II.  

On October 1998 VA outpatient examination, the veteran had 
left lower extremity internal rotation with a scissors gait 
and some features of spastic gait, ankle clonus, and 
increased tone of the lower limbs.  The etiology was felt to 
be most likely a cervical spondylosis or Forester's disease, 
also known as cervical spondylosis or diffuse idiopathic 
spondylitic hyperostosis.  

On September 1999 VA examination, the examining neurologist 
reviewed the claims file, including the veteran's history of 
the 1945 airplane crash wherein he stated that he was struck 
by a heavy canister on the right side of his head, the 
development of neurologic symptoms, and subsequent surgeries.  
Following examination, the neurologist opined that the 
veteran had residual neurologic defects secondary to cervical 
spinal stenosis that was brought on by the accident as 
described, which occurred during the crash landing of his 
aircraft.  

In November 1999, the RO requested that the VA neurologist 
who examined the veteran in September 1999 review all 
evidence of record and furnish an addendum to his examination 
report that set forth the complete rationale for his opinion.  
In the supplemental opinion provided in response, the 
physician indicated that he had reviewed the record, and 
referenced an August 1988 statement from the veteran's VA 
representative that indicated that, between March 1941 and 
November 1954, the veteran sustained an injury to his 
cervical spine while involved in an airplane crash, followed 
by problems with his neck.  The physician indicated that he 
was unable to find in the veteran's chart any specific 
references to such injury, but noted his belief that the 
statement was rather clear.  Thus, apparently based on the 
representative's statement, the VA physician again opined 
that the veteran injured his neck at the time of the crash, 
which was the precipitating cause of the eventual surgery 
that was performed on his neck.  

In March 2000, the RO pointed out to the VA neurologist that 
his 1999 opinions appeared to be based on a statement 
submitted by the veteran's VA representative in support of 
the veteran's claim, which was not supported by the facts in 
this case.  The RO requested that the neurologist provide an 
opinion based on the evidence, not on the veteran's reported 
history, and provide a complete rationale for his opinion.  

In May 2000, the VA neurologist submitted an additional 
statement indicating that he had reviewed his previous 
remarks and examination results.  He noted that it was true 
that there was no mention in the veteran's medical records, 
including his discharge summary from service, of the veteran 
having a neck problem.  He further noted that he had recorded 
in his earlier statement the history reported by the veteran 
and his representative in support of the claim.  On the basis 
of a current thorough review of the claims file, the VA 
physician effectively rescinded his prior opinions and 
concluded that the veteran's neck problems were not related 
to his military service.  

After MRI in November 2002, R. Burke, M.D.,'s impressions 
were postoperative changes of C4-5 and C5-6, spinal stenosis 
at C6-7 with bilateral foraminal stenosis and cord 
compression, left paracentral osteophyte disc complex at C3-4 
with left-sided C3-4 foraminal stenosis, and a small syrinx 
at C6-7.  The postoperative change at C4-5 was noted to be 
new since 1994 MRI.  Findings pertaining to the lumbar spine 
MRI were central disc protrusion at L3-4 with bilateral 
foraminal stenosis and spinal stenosis, right paracentral 
disc protrusion at L4-5 with right-sided L4-5 foraminal 
stenosis and generalized spinal stenosis, and 
dextroscoliosis.

After four extremity electromyography and nerve conduction 
studies in December 2002 to evaluate for cervical or 
lumbosacral radiculopathy, A. Zotova, M.D.,'s impressions 
were that the electrodiagnostic study was abnormal, with 
sensory-motor polyneuropathy and radiculopathy affecting the 
right lower cervical paraspinal muscles. 

On January 2003 neurological examination by J. Grabel, M.D., 
the veteran complained of low back pain and hand numbness.  
The veteran gave a history of injury in a military airplane 
accident in 1945, and a many-year history of cervical spine 
difficulty with 2 prior surgeries in 1967 (C5-6 fusion) and 
1994 (C4-5 fusion) and a spastic gait since the 1967 surgery.  
After current examination, the impression was long history of 
cervical and spinal cord dysfunction with spasticity and 
status-post 2 prior cervical fusion procedures, with current 
spinal stenosis at C6-7 and lumbar stenosis at L3-4 and L4-5.

In a May 2003 statement, I. Mason, M.D., stated that he 
initially saw the veteran, on consultation, in November 2002, 
and noted that he was status post cervical fusion times two 
in 1967 and 1994.  The veteran gave a history of having 
served as a flight engineer aboard an airplane that struck a 
truck upon landing in April 1945 during World War II.  The 
airplane reportedly struck soft sand upon landing, and looped 
and spinned around very rapidly.  The veteran was reportedly 
struck on the right parietal side of the skull by a coffee 
jug that was torn from its bracket, and thrown against the 
side of the aircraft, feeling an immediate electrocution 
sensation in his shoulders and arms.  After losing 
consciousness, the veteran reportedly regained consciousness 
with ringing in his ears and loss of hearing in the left ear.  
When he returned to Guam two days later, a flight surgeon 
reportedly sent him for a  two-week rest in Oahu, Hawaii, and 
he was discharged home in November 1945.  He reportedly began 
having left leg numbness and neuropathy at an unspecified 
time.  The doctor opined that the type of injury that the 
veteran had could result in cervical trauma; that such injury 
was the precipitating cause of his eventual surgeries; and 
that there was medical evidence of a nexus between the 
veteran's in-service injury and his current injury.

In April 2003, a VA orthopedic physician reviewed the 
veteran's claims file for the purpose of obtaining a 
consensus opinion with a VA neurologist as to the current 
nature and etiology of the veteran's cervical spine 
disability.  The physician noted a history of a 1945 in-
service B-29 airplane emergency landing in which there was no 
mention of injuries to the crew, and a history of 
hospitalization of the veteran for tinnitus on Guam in July 
1945, during which hospitalization there was no mention of 
head or cervical spine injuries.  The doctor further noted 
post-service VA examination reports of June 1946, November 
1948, December 1949, April 1957, and July 1959 wherein there 
were no complaints or findings referable to residual cervical 
spine injuries.  The physician noted the veteran's initial 
April 1988 claim for VA compensation wherein he gave a 
history of having been struck on the head by a coffee jug in 
the 1945 airplane emergency landing; the onset of left leg 
numbness in 1967; and the onset of left foot coolness and 
decreased left thigh sensation in 1950.  A history of a 
whiplash injury in a motor vehicle accident in 1966 was also 
noted.  A 1998 VA neurological examination was noted to be 
normal, without clinical evidence of myelopathy or 
radiculopathy.  In reviewing the veteran's claims file, the 
physician noted that the veteran could not substantiate a 
specific cervical spine injury occurring at the time of the 
B-29 crash on Iwo Jima.  As a result, he opined that the 
etiology of the veteran's cervical spine changes could not be 
specifically related to the accident in the 1945 crash of the 
B-29.  In a May 2004 addendum to his April 2003 report, the 
VA physician opined that, notwithstanding the absence of 
specific documentation of the alleged in-service injury, the 
veteran's current cervical symptoms were not related to his 
in-service injury wherein he was struck in the neck by a 
coffee jug.

Also in April 2003, a VA neurologist extensively reviewed the 
veteran's claims file for the purpose of rendering a 
consensus opinion with the aforementioned orthopedist, 
consistent with sound medical principles, as to whether it 
was as likely as not that the veteran's documented post-
service cervical spine disability was the result of injury 
sustained in military service, specifically, a cervical spine 
injury or cerebral insult suffered in an airplane crash.  The 
neurologist reviewed electronic medical records as well as 
reports from private neurologists, noting that the veteran 
was struck on the right side of his head by a large coffee 
container when his B-29 aircraft crash-landed in an emergency 
in 1945, and hospitalized and treated mainly for left ear 
hearing impairment and tinnitus.  Review of that hospital 
record indicated that the veteran did not complain of any 
neck pain, headaches, or any other neurological symptoms, and 
his neurological examination was documented as being within 
normal limits.  Although the veteran told Dr. Daugherty in 
April 1997 that he noted the sudden onset of an electric 
shock-like sensation in both arms at the time of the 1945 
incident, but no neck pain or other neurological symptoms 
affecting his extremities, the VA neurologist noted that this 
was not reported or documented in the veteran's service or 
hospitalization records.  The veteran also told Dr. Daugherty 
that he was free of symptoms until the late 1950's, when he 
developed a left foot cold sensation and later left thigh 
numbness, but the VA neurologist noted that these were not 
documented in VA records.  1967 private medical records 
contained the veteran's complaints of numbness in the fingers 
and arms, left arm and leg coldness, and left thigh pain and 
sensitivity, with the veteran's history of the onset of these 
symptoms in September 1965 after hanging a bird feeder; he 
had bent back to throw a rock, and felt electric shocks 
running up his arms, with recurrent symptoms when he repeated 
the procedure.  Other private medical records documented the 
onset of symptoms of left arm and leg coldness and left thigh 
numbness in the winter of 1966.  

The VA neurologist further reviewed records of the veteran's 
cervical laminectomy and C5-6 fusion in 1967, the onset of 
dragging of the right leg within a year thereafter, and Dr. 
Daugherty's 1996 impression of a chronic cervical myelopathy 
that was probably secondary to degenerative joint and disc 
disease with a history dating back 25 years.  Further, the VA 
neurologist reviewed the veteran's history of a minor motor 
vehicle accident in 1966 or 1967 wherein he reported no neck 
pain, and Dr. Daugherty's opinion that that accident did not 
cause any neck injury; previous VA and private neurological 
examination reports indicating findings compatible with 
cervical myelopathy; and Dr. Grabel's January 2003 findings 
of chronic spinal cord dysfunction with spasticity, cervical 
spinal stenosis at C-6, and lumbar stenosis at L3-4 and L4-5.  

On that record, the VA neurologist opined that, while it was 
possible that the veteran's cervical spine disability could 
be the residuals of injury sustained in the 1945 airplane 
crash, there was no clear documentation in the service 
records and on review of the claims file to support this 
opinion.  Thus, the VA physician opined that it was less 
likely that the veteran's current cervical spine disability 
was the result of his in-service injury, and more likely that 
it was due to cervical spondylosis with stenosis, as well as 
lumbar stenosis.  In a May 2004 addendum to the April 2003 
report, the VA neurologist again noted his review of the 
veteran's medical records and the claims file, and opined 
that it was less likely that the veteran's cervical spine 
disability or any portion thereof was the result of cerebral 
injuries sustained in service, as documented multiple times 
before in the veteran's records by various neurologists.

III.  Analysis
            
Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In both correspondence and by personal testimony, the veteran 
has contended that he sustained a neck injury in an airplane 
crash during military service in 1945; that he was 
hospitalized following the injury; and that, since that time, 
he has experienced neck problems and had to undergo multiple 
cervical spine surgeries.  

Following a careful review of the entire record in light of 
the applicable legal authority, however, and for the reasons 
set forth below, the Board finds that weight of the competent 
and probative evidence militates against the claim for 
service connection for residuals of a cervical spine injury.

As indicated above, the claims file includes objective 
evidence that in April 1945 a B-29 aircraft, piloted by 
Airplane Commander William S. Underwood, 1st. Lt., Air Corps, 
93rd Bombardment Squadron, sustained major battle damage 
while making an emergency landing on Iwo Jima.  The report 
does not mention injuries sustained by the crew, or identify 
the veteran as one of the crewmembers.  However, the veteran 
has asserted and has submitted lay statements from former 
service comrades to the effect that he was on the airplane 
when it crash-landed, and that he was struck on the head by a 
large coffee/water jug that supplied the 11-man crew with 
sufficient drink for 16-hour missions.  There is also lay and 
medical evidence indicating that he was subsequently 
hospitalized.  

While the evidence summarized above does not objectively 
establish any facts pertinent to resolution of the current 
issue, the Board notes that the veteran's military records 
confirm that he served in the Army Air Force during World War 
II; that his military occupational specialty was as a flight 
engineer; that he was a member of a bombardment squadron; and 
that his awards and decorations include the Air Medal and the 
Asiatic Pacific Theater Campaign Ribbon.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a U.S. military, naval, or air 
organization during a period of war, campaign, or expedition, 
the VA Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

The provisions of 38 U.S.C.A. § 1154(b) may be considered in 
connection with this combat veteran's instant claim for 
service connection.  The Board emphasizes, however, that the 
question regarding the relationship between a current 
disability and military service is a question of fact, and 
that a claimant must meet his evidentiary burden in 
establishing service connection.  Nonetheless, 38 U.S.C.A. 
§ 1154(b) does considerably lighten the evidentiary burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
See Collette v. Brown, 82 F.3d 389 (Fed Cir. 1996); Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994).  

38 U.S.C.A. § 1154(b) sets forth a three-step, sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  Second, 
it must be determined whether the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two criteria are met, the VA 
Secretary shall accept the veteran's evidence as sufficient 
proof of service connection, even if no official record of 
such incurrence exists.  Third, it must be determined whether 
the VA has met its burden of rebutting the presumption of 
service connection by clear and convincing evidence to the 
contrary.  "Satisfactory evidence" in 38 U.S.C.A. § 1154(b) 
means "credible evidence."  See Collette, 82 F.3d at 393; 
see also Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Considering record as a whole, to include service records and 
the lay statements submitted by the veteran, in light of the 
provisions of 38 U.S.C.A. § 1154(b), the Board finds that 
there is credible evidence suggesting that the veteran was on 
the airplane that experienced a crash landing in April 1945, 
and that he was then struck in the head by a large object, 
described by him as a coffee/water jug.  As indicated above, 
service records establish that such a crash landing occurred.  
Furthermore, the records includes lay statements from former 
service comrades to the effect that the veteran was involved 
in the crash landing, and that he suffered a head injury 
during that incident.  The veteran's service medical records 
show that he was hospitalized following the crash landing.  
In June 1945, upon the recommendation of a flight surgeon, he 
was transferred to another hospital where he was treated for 
defective hearing due to exposure to loud noises, and for 
tinnitus aurium secondary to the defective hearing.  Given 
the veteran's occupational specialty, combat duties, and 
involvement in the airplane crash, the lack of specific 
medical evidence of head injury appears consistent with the 
circumstances, conditions, and hardships of his military 
service.  

However, the Board finds that there is no objective evidence, 
or satisfactory lay evidence within the meaning of 
38 U.S.C.A. § 1154(b), to establish that the veteran suffered 
a cervical spine injury during the 1945 airplane crash 
landing or at any other time during service.  While the 
veteran has asserted that he experienced such an injury in 
connection with his claim for monetary benefits, there is no 
other contemporaneous or other evidence of record that 
supports, or even tends to support, this assertion.  The 
veteran's assertion that he has experienced cervical spine 
symptoms since service also appears to be contradicted by 
objective and other evidence of record.

Significantly, none of the lay statements that the veteran 
submitted in support of his claim mention that he sustained 
any neck or cervical spine injury during the 1945 airplane 
crash landing or otherwise.  Moreover, neither the service 
medical records, to include the reference to a nonspecific 
hospitalization, the veteran's 1945 application for VA 
disability benefits, nor private and VA medical records 
developed through 1988 demonstrate that the veteran 
complained of, or was treated for, a cervical spine injury 
that occurred in service.  Notwithstanding the veteran's 
assertions to the contrary, the Board is satisfied that all 
available service medical records and early post-service 
private treatment records have been associated with the 
record.  

It is interesting to note that, based upon the in-service 
findings noted above, and apparently the veteran's continuing 
complaints and evidence of current disability, he was granted 
service connection hearing loss and tinnitus as early as 
November 1947.  It is not unreasonable to presume that, had 
the veteran in fact suffered an in-service cervical spine 
injury and had, as now he asserts, continuing problems, he 
would have complained about such problems it or at least 
mentioned the claimed in-service injury by history at the 
time he was examined prior to service discharge, on his 
subsequent application for VA disability benefits soon after 
separation from service, or during any of the multiple VA 
examinations conducted prior to 1988.  

However, the earliest notation of any possible complaints 
related to cervical spine problems are reflected in private 
medical records indicating that, in 1967, the veteran 
presented with a two-year history of complaints relating to 
numbness in his fingers and arms, coldness in his left arm 
and leg, and hypersensitivity to pain in his right thigh, for 
which he had recently been evaluated.  At that time, it was 
indicated that he had had those symptoms since September 
1965, and that he had noted the onset of his complaints after 
hanging a bird feeder, when he bent back to throw a rock and 
felt electric shocks running up his arms.  The 
contemporaneous medical reports also noted that the veteran 
had been involved in an automobile accident in 1966, 
sustaining a whiplash injury.  Given this history, the 
veteran underwent a myelogram that revealed a defect across 
the middle of C5-6, and he underwent disc removal with 
anterior cervical fusion in 1967.  These records reflect no 
indication whatsoever that an April 1945 in-service airplane 
crash landing was reported as a possible source of the 
veteran's spinal cord compression at C5-6.  Furthermore, up 
until this time, there was no mention whatsoever of the 
veteran either ever having been in an airplane crash in 1945, 
or ever sustaining any injury to his cervical spine during 
such crash landing.  In fact, no mention of any 1945 airplane 
crash landing, or any residuals of cervical spine injury 
alleged, is shown anywhere in the record until 1988.  

Under these circumstances, the Board must conclude that there 
is no objective evidence to establish, or to even suggest, 
that the veteran actually injured his cervical spine in 
service.  Moreover, as the assertions of a cervical spine 
injury in service (and continuing symptoms) advanced in 
connection with the current claim are not deemed credible, 
the Board finds that there is likewise no satisfactory lay 
evidence to establish the occurrence of such an in-service 
cervical spine injury within the meaning of 38 U.S.C.A. 
§ 1154(b).  It follows that any medical opinion based upon 
the veteran's reported history of an in-service cervical 
spine injury would, essentially, be lacking in probative 
value as based upon an unsubstantiated medical history.  

After reviewing all of the medical opinions pertaining to the 
etiology of the veteran's post-service cervical spine 
problems, the Board finds that the weight of the competent 
medical evidence establishes that the veteran does not have a 
current cervical spine disability, to include cervical 
spondylosis (first shown many years after separation from 
service), or any residuals thereof, that is a result of any 
in-service injury or disease, to include a head injury.  

In this regard, the Board notes Dr. Ober's March 1992 
statement that he had treated the veteran between 1955 and 
1967 for complaints that were initially associated with a 
circulatory problem, possibly Raynaud's disease, and that a 
diagnosis of spinal cord damage was eventually made in 1967 
after the veteran complained of additional symptoms.  
However, Dr. Ober has admitted that his statement was based 
only on his own recollection, since his contemporaneous 
clinical records had been destroyed; thus, the Board finds 
such medical statement to be of limited probative value.  
More significantly, his statement does not include any 
specific opinion that the veteran's problems were in any way 
related to military service. 

Dr. Daugherty's April 1997 medical report provides some 
support for the veteran's claim, in that he indicated that a 
relationship between the veteran's current cervical spine 
disability and the 1945 airplane crash was possible.  He 
stated that it was possible that the airplane accident with 
initial shock-like sensation represented a significant neck 
injury.  The physician also opined, however, that because of 
the long period of time between the crash and current medical 
evaluation, and the lack of precise medical records from the 
time of the 1945 crash, the causality of the veteran's 
cervical spondylosis demonstrated in 1967 was indeterminate.  
In addition to the fact that this opinion clearly is based 
upon the veteran's unsubstantiated history of a significant 
in-service neck injury, the opinion is also speculative at 
best.  The Board notes that, as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, unsubstantiated) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Similarly, Dr. Mason's May 2003 opinion that the type of 
injury that the veteran had in 1945 could result in cervical 
trauma; that such injury was the precipitating cause of his 
eventual surgeries; and that there was medical evidence of a 
nexus between the veteran's in-service injury and his current 
injury is of limited probative value, inasmuch as it also 
appears to have been based solely on the veteran's reported 
history of cervical trauma in service, which history is not a 
reliable indicator of actual cervical spine injury in 
service.  There is no indication in Dr. Mason's report that 
he ever reviewed the veteran's actual service medical 
records, claims file, or extensive VA medical reports and 
comments pertaining to the etiology of the veteran's current 
cervical spine disability in arriving at his conclusions.  As 
indicated above, the veteran's assertion of in-service 
cervical spine injury is not supported objectively, as the 
service medical records are completely negative for findings 
or diagnoses of such injury associated with the 1945 
accident.  Thus, the inaccurate history of cervical spine 
involvement in the in-service airplane crash may not serve as 
a reliable factual basis upon which to base a comment as to 
the etiology of the veteran's current disability.

By contrast, after review of the veteran's history, his 
records, personal examination of the veteran in February 
1998, and research of the medical literature, a VA physician 
in April 1998 opined that it was extremely unlikely that the 
veteran's cervical spondylosis was related to the head injury 
he sustained in an airplane crash during World War II. 

Likewise, the VA neurologist who initially examined the 
veteran in September 1999 ultimately entered an opinion that 
militates against the veteran's claim.  While that examiner 
initially offered an opinion, based upon the veteran's 
unsubstantiated history that he had injured his neck in 
service, that a cervical spine disorder was related to the 
1945 airplane crash, he ultimately conceded in May 2000, 
after a thorough review of the record, that there was no 
documentation to support the claim, other than the 
allegations of the veteran and his representative.  The VA 
physician rescinded his previous opinion in the veteran's 
favor, and indicated that the veteran's neck problems were 
not related to his military service.  

Additional evidence against the veteran's claim is the April 
2003 VA orthopedic physician's notation, following a review 
of the veteran's claims file, that a specific cervical spine 
injury occurring at the time of the 1945 airplane crash could 
not be substantiated.  As a result, he opined that the 
etiology of the veteran's current cervical spine changes 
could not be specifically related to the 1945 accident in the 
airplane crash.  Moreover, in a May 2004 addendum to his 
April 2003 report, the VA physician further opined that, 
notwithstanding the absence of specific documentation of the 
alleged in-service injury, the veteran's current cervical 
symptoms were not related to his in-service injury wherein he 
was struck in the neck by a coffee jug.

Further, in April 2003, a VA neurologist, after an extensive 
review of the claims file, noted that, while it was possible 
that the veteran's cervical spine disability could be the 
residuals of injury sustained in the 1945 airplane crash, 
there was no clear documentation in the service records and 
on review of the claims file to support this opinion.  Thus, 
the physician opined that it was less likely that the 
veteran's current cervical spine disability was the result of 
his in-service injury, and more likely that it was due to 
cervical spondylosis with stenosis, as well as lumbar 
stenosis.  In a May 2004 addendum to the April 2003 report, 
the VA neurologist again reviewed the veteran's medical 
records and the claims file, and opined that it was less 
likely that the veteran's cervical spine disability or any 
portion thereof was the result of cerebral injuries sustained 
in service, as documented multiple times before in the 
veteran's records by various neurologists.

The Board emphasizes here that it is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence, noting that it should be based on a medical 
expert's personal examination of the patient, a physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that he reaches.  See Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Although an examiner can render a current diagnosis 
based on an examination of the veteran, as indicated above, 
without a  thorough review of the record, such examiner's 
opinion regarding the etiology of the diagnosed condition can 
be no better than the facts alleged by the veteran.  See 
generally, Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal, 5 
Vet. App. at 461; Swann, 5 Vet. App. at 231; Black, 5 Vet. 
App. at 180.   

The Board also points out that the veteran's own reported 
history of the onset of his cervical spine disability, as 
reflected in some records of his medical treatment, does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

In this case, the Board has given great weight to the well-
reasoned 1998, 1999/2000, 2003, and 2004 VA medical opinions 
that were based on the physicians' thorough review of the 
veteran's documented service and post-service medical 
history.  See Harder, 5 Vet. App. at 188; Guerrieri, 4 Vet. 
App. at 470-71.  The Board thus finds that the opinions of 
the two VA physicians who examined the veteran in 1998 and 
1999/2000, following careful review of his documented medical 
history, as well as the two other VA physicians who again 
thoroughly reviewed his extensive medical records in 2003 and 
2004 are more probative of the question of whether the 
veteran's cervical spine problems are related to his active 
military service.  Significantly, all four VA physicians 
ultimately offered opinions that militate against the 
veteran's claim.  

While the Board has considered the veteran's argument that 
his cervical spine problems and subsequent post-surgical 
residuals thereof are related to the 1945 airplane crash 
landing, the Board finds that this argument is not supported 
by persuasive medical evidence, and must fail.  It is 
undisputed that the veteran, his former service comrades, and 
his representative are each competent to offer evidence as to 
facts within his personal knowledge, such as the occurrence 
of an in-service head injury, and the veteran's symptoms.  
However, as laymen without the appropriate medical training 
or expertise, none is competent to render an opinion on a 
medical matter, such as the etiology of a cervical spine 
disability.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  As indicated above, however, in 
this case, the most probative medical evidence of record 
weighs against the veteran's claim. 

Under these circumstances, the Board concludes that service 
connection for residuals of an alleged in-service cervical 
spine injury must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residuals of a cervical spine injury 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


